W. Allen, J.
Section 36 of the Pub. Sts. c. 203, upon which the indictment is framed, prohibits the possession by any person of any tool or implement adapted and designed for certain purposes named, knowing the same to be adapted and designed for the purposes aforesaid, with intent to use or employ or allow the same to be used or employed for such purposes. Evidence that other tools and implements than those named in the indictment, adapted and designed for the purpose alleged, were found, with those named, in the possession of the defendants, was not objected to otherwise than as included in the obviously untenable objection to the admission of evidence of the possession of any tools or implements except the two dark lanterns. The evidence was, however, competent to show the character of the possession of tools and implements mentioned in the indictment.
So evidence that the defendants had twice used the same or similar tools and implements in the commission of burglaries, once ten days and once about five months before the time of the offence for which they were on trial, was competent to show the knowledge and purpose alleged in the indictment and necessary to be proved. No objection was made that proper instructions were not given to the jury. Exceptions overruled.